          Case 1:20-cr-00631-AKH Document 1 Filed 11/24/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                        X

UNITED STATES OF AMERICA                     SEALED INDICTMENT

            -   V.   -                       20 Cr.

KENNETH SPEARMAN,
   a/k/a "Big Man,"
   a/k/a "Big Fella,"
   a/k/a "Friend,"
SHELDON CLARK,
   a/k/a "Sal,"
                                                       CRIM
ERIC GRANT,
   a/k/a "E,"
SIRRON STAFFORD,
   a/k/a "Sherm,"
CAMERON FRANCIS,
   a/k/a "Cam,"
ISAIAH LEDGISTER,
   a/k/a "Pooch,"
TRISTAN OLIVER,
   a/k/a "Jay,"
JOSEPH CAMPBELL,
   a/k/a "JoJo,"
ERIC GASTON,
HARVEY FOSTER,
   a/k/a "Fresh,"
MAURICE WOMACK,
   a/k/a "Moe,"
REGINALD CLAXTON,
   a/k/a "Dread,"
   a/k/a "Reggie,"
LAVELLE MAITLAND,
   a/k/a "Vee," and
RAY BOYD,
   a/k/a "Mustafa,"

                         Defendants.

- - - - - -- - - - - - - - - - X

                                    COUNT ONE
                              (Narcotics Conspiracy}

    The Grand Jury charges:

     1.    From in or about November 2019 up to and including in or
              Case 1:20-cr-00631-AKH Document 1 Filed 11/24/20 Page 2 of 7



about November 2020,              in the Southern District of New York and

elsewhere, KENNETH SPEARMAN, a/k/a "Big Man," a/k/a "Big Fella,"

a/k/a "Friend," SHELDON CLARK, a/k/a "Sal," ERIC GRANT, a/k/a "E,"

SIRRON       STAFFORD,     a/k/a        "Sherm,"      CAMERON    FRANCIS,      a/k/a     "Cam,"

ISAIAH       LEDGISTER,        a/k/a     "Pooch,"      TRISTAN OLIVER,         a/k/a     "Jay,"

JOSEPH CAMPBELL, a/k/a "JoJo," ERIC GASTON, HARVEY FOSTER, a/k/a

"Fresh,"       MAURICE WOMACK,            a/k/a       "Moe,"   REGINALD      CLAXTON,     a/k/a

"Dread," a/k/a "Reggie," LAVELLE MAITLAND,                           a/k/a "Vee," and RAY

BOYD,        a/k/a   "Mustafa,"         the     defendants,     and     others    known      and

unknown,        intentionally           and     knowingly      did    combine,       conspire,

confederate, and agree together and with each other to violate the

narcotics laws of the United States.

        2.      It was     a    part and an object of                the     conspiracy that

KENNETH        SPEARMAN,       a/k/ a    "Big     Man,"    a/k/ a     "Big    Fella,"     a/k/ a

"Friend," SHELDON CLARK, a/k/a "Sal," ERIC GRANT, a/k/a "E," SIRRON

STAFFORD,       a/k/a      "Sherm,"       CAMERON       FRANCIS,     a/k/a     "Cam,"     ISAIAH

LEDGISTER,        a/k/a     "Pooch,"       TRISTAN OLIVER,           a/k/a     "Jay,"    JOSEPH

CAMPBELL, a/k/a "JoJo," ERIC GASTON, HARVEY FOSTER, a/k/a "Fresh,"

MAURICE WOMACK,           a/k/a        "Moe,"    REGINALD      CLAXTON,      a/k/a      "Dread,"

a/k/a "Reggie," LAVELLE MAITLAND, a/k/a "Vee," and RAY BOYD, a/k/a

"Mustafa," the defendants, and others known and unknown, would and

did distribute and possess with intent to distribute a controlled

substance, in violation of Title 21, United States Code, Section

841 (a) (1).

        3.      The controlled substance that KENNETH SPEARMAN,                            a/k/ a
                                                  2
              Case 1:20-cr-00631-AKH Document 1 Filed 11/24/20 Page 3 of 7



"Big Man," a/k/a "Big Fella," a/k/a "Friend," SHELDON CLARK, a/k/a

"Sal,"       ERIC GRANT,         a/k/a    "E , "    SIRRON STAFFORD,          a/k/a   "Sherm,"

CAMERON FRANCIS,             a/k/a     "Cam,"      ISAIAH LEDGISTER,          a/k/a   "Pooch,"

TRISTAN OLIVER, a/k/a "Jay," JOSEPH CAMPBELL, a/k/a "JoJo," ERIC

GASTON, HARVEY FOSTER, a/k/a "Fresh," MAURICE WOMACK, a/k/a "Moe,"

REGINALD CLAXTON, a/k/a "Dread," a/k/a "Reggie," LAVELLE MAITLAND,

a/k/a        "Vee,"    and    RAY      BOYD,       a/k/a     "Mustafa,"    the     defendants,

conspired to distribute and possess with intent to distribute was

280    grams        and   more    of     mixtures          and   substances      containing   a

detectable amount of cocaine base, in violation of Title 21, United

States Code, Section 841(b) (1) (A).

                 (Title 21, United States Code, Section 846.)

                                     COUNT TWO
                      {Conspiracy to Commit Hobbs Act Robbery)

        The Grand Jury further charges:

        4.      On or about November 3, 2020,                    in the Southern District

of    New York and           elsewhere,         CAMERON      FRANCIS,     a/k/ a   "Cam,"   the

defendant, and others known and unknown, knowingly did conspire,

confederate,          and agree        together and with each other to commit

robbery, as that term is defined in Title 18, United States Code,

Section 195l(b) (1), and would and did thereby obstruct, delay, and

affect commerce and the movement of articles and commodities in

commerce, as that term is defined in Title 18, United States Code,

Section 1951(b) (3),             to wit,       FRANCIS and others agreed to rob at

gunpoint       an     individual       attempting          to purchase narcotics        and a

                                                    3
             Case 1:20-cr-00631-AKH Document 1 Filed 11/24/20 Page 4 of 7



firearm from FRANCIS in New York , New York.

               (Title 18, United States Code, Section 1951 . )

                                          COUNT THREE
                                      {Hobbs Act Robbery)

       The Grand Jury further charges:

       5.      On or about November 3, 2020,               in the Southern District

of    New    York    and   elsewhere,          CAMERON   FRANCIS,      a/k/a   "Cam,"     the

defendant, knowingly did commit robbery, as that term is defined

in Title       18,    United         States    Code,   Section    1951 (b) (1),     and did

thereby obstruct, delay, and affect commerce and the movement of

articles and commodities in commerce, as that term is defined in

Title 18, United States Code, Section 195l(b) (3), and did aid and

abet the same,         to wit,        FRANCIS and others robbed at gunpoint an

individual attempting to purchase narcotics and a                          firearm from

FRANCIS in New York, New York.

            (Title 18, United States Code, Sections 1951 and 2.)

                                    COUNT FOUR
                     {Firearms Use, Carrying, and Possession)

       The Grand Jury further charges:

       6.      On or about November 3, 2020,               in the Southern District

of New York, CAMERON FRANCIS, a/k/a "Cam," the defendant, during

and    in    relation      to    a    crime    of    violence    for   which   he   may    be

prosecuted in a court of the United States, namely, the Hobbs Act

robbery charged in Count Three of this Indictment, knowingly did

use and carry a firearm,                and,    in furtherance of such crime,             did

possess a      firearm,         and did aid and abet the use,              carrying,      and
                                                 4
              Case 1:20-cr-00631-AKH Document 1 Filed 11/24/20 Page 5 of 7



possession of a firearm, which was brandished, during the robbery

charged in Count Three of this Indictment.

     (Title 18, United States Code, Sections 924 (c) (1) (A) (i),
                     9 2 4 ( c) ( 1) (A) ( ii) and 2 . )

                                FORFEITURE ALLEGATIONS

        7.      As a result of committing the offense alleged in Count

One of this Indictment, KENNETH SPEARMAN, a/k/a "Big Man," a/k/a

"Big Fella,"           a/k/a    "Friend,"   SHELDON CLARK,         a/k/a   "Sal,"    ERIC

GRANT, a/k/a "E," SIRRON STAFFORD, a/k/a "Sherm," CAMERON FRANCIS,

a/k/a        "Cam,"    ISAIAH    LEDGISTER,       a/k/a   "Pooch , "   TRISTAN OLIVER,

a/k/a "Jay," JOSEPH CAMPBELL,               a/k/a "JoJo," ERIC GASTON,            HARVEY

FOSTER,        a/k/a    "Fresh,"    MAURICE       WOMACK,    a/k/a     "Moe,"   REGINALD

CLAXTON,       a/k/a "Dread," a/k/a "Reggie," LAVELLE MAITLAND,                     a/k/a

"Vee," and RAY BOYD, a/k/a "Mustafa," the defendants, shall forfeit

to the United States,             pursuant to Title 21,          United States Code,

Section 853, any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of said

offense and any and all property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of,

said offense, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offense.

        8.      As a result of committing the offense alleged in Counts

Two and Three of this Indictment,                   CAMERON FRANCIS,       a/k/a "Cam , "

the defendant,          shall forfeit       to the United States,           pursuant to

                                              5
           Case 1:20-cr-00631-AKH Document 1 Filed 11/24/20 Page 6 of 7



Title 18, United States Code,        Section 981(a) (1) (C)     and Title 28

United States Code,       Section 2461(c),      any and all property,     real

and   personal,    that   constitutes      or   is   derived   from   proceeds

traceable to the commission of said offense,              including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said offense.

                       Substitute Assets Provision

      9.    If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

            a.    cannot be located upon the exercise of due
                  diligence;

            b.    has been transferred or sold to, or deposited
                  with, a third person;

            c.    has been placed beyond the jurisdiction of the
                  Court;

            d.    has been substantially diminished in value; or

            e.    has been commingled with other property which
                  cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p), Title 28, United States Code, Section

2461(c), to seek forfeiture of any other property of the defendant

up to the value of the above forfeitable property.

              (Title 18, United States Code, Section 981;
            Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)


~11tikt/
FO~
                                           Acting United States Attorney

                                       6
Case 1:20-cr-00631-AKH Document 1 Filed 11/24/20 Page 7 of 7



       Form No. USA-33s-274 (Ed . 9-25-58)



           UNITED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF NEW YORK


             UNITED STATES OF AMERICA

                             v.

        KENNETH SPEARMAN, a/k/a "Big Man,"
        a/k/a "Big Fella," a/k/a "Friend,"
             SHELDON CLARK, a/k/a "Sal,"
                ERIC GRANT, a/k/a "E,"
          SIRRON STAFFORD, a/k/a "Sherm,"
            CAMERON FRANCIS, a/k/a "Cam,"
         ISAIAH LEDGISTER, a/k/a "Pooch,"
            TRISTAN OLIVER, a/k/a "Jay,"
           JOSEPH CAMPBELL, a/k/a "JoJo,"
                     ERIC GASTON,
            HARVEY FOSTER, a/k/a "Fresh,"
             MAURICE WOMACK, a/k/a "Moe,"
         REGINALD CLAXTON, a/k/a "Dread,"
                    a/k/a "Reggie,"
        LAVELLE MAITLAND, a/k/a "Vee," and
              RAY BOYD, a/k/a "Mustafa,"

                                       Defendants.


                   SEALED INDICTMENT

                          20 Cr.

      (18 U.S.C.    §§   1951, 924(c), and 2; 21
                    u.s.c.    § 846.)


                   AUDREY STRAUSS
                   United States Attorney




                             7
